223 Ga. 273 (1967)
154 S.E.2d 440
PAYNE
v.
GEORGIA POWER COMPANY. CHRISTOPHER
v.
GEORGIA POWER COMPANY et al. HERRINGTON
v.
GEORGIA POWER COMPANY.
23973, 23974, 23975.
Supreme Court of Georgia.
Argued March 13, 1967.
Decided March 23, 1967.
Rehearing Denied April 6, 1967.
Merritt & Pruitt, Glyndon C. Pruitt, for Payne & Herrington.
Duncan & Wall, R. F. Duncan, for Christopher.
Troutman, Sams, Schroder & Lockerman, T. M. Smith, Gerald P. Thurmond, for Georgia Power Co.
GRICE, Justice.
These appeals result from petitions seeking injunctive relief against obstructions on an alleged right of way obtained for an electric transmission line. The appeals were taken from the grant of interlocutory injunctions against such obstructions and also from the denial of one defendant's motion to vacate the interlocutory injunction and dismiss the petition against him.
*274 However, subsequently all of the parties entered into a stipulation whereby, among other matters, the plaintiff would be afforded by June 1, 1966, all of the relief which it sought by injunction. This feature of the stipulation has been executed.
Under these circumstances the issues which were raised have since become moot, and the appeals present nothing for decision. See Akerman v. Mayor &c. of Cartersville, 119 Ga. 27 (1) (45 S.E. 725); Keener v. King Hardware Co., 215 Ga. 577 (111 SE2d 215).
Appeals dismissed. All the Justices concur.